Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 10/20/2022.
2. Claims 1-20 are pending in the application.
3. Claims 1-8 have been elected.
4. Claims 9-20 have been withdrawn.
Response to Arguments
5.	Applicant’s election with traverse of Invention Species I in the reply filed on 10/20/2022 is acknowledged. The traversal is on the ground(s) that applicant argues in general without pointing out the lack of previous restriction requirement that is required by MPEP 808.02. Applicant argues that the office action failed to identify the embodiments. This is not found persuasive because examiner could not understand how the office action failed to fulfill the required burden for the examiner stated by MPEP 808.02 while distinctly showing the different classes and sub-classes embodied with the claims limitations of the species. These independent and distinct species are required different field of search which is serious burden for examiner. So, the requirement is still deemed proper and is therefore made FINAL.
For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status
in the art, or a different field of search as defined in MPEP § 808.02. 
As examiner mentioned in the previous office action that how all these three species are grouped in different independent and distinct inventions. Species I are presented retrieve or receive a first uniform resource locator (URL) associated with the merchant; store the first merchant identifier, the second merchant identifier, and the first URL in a first database to generate a first data entry for the merchant; in response to a web browser extension via a user device detecting that a user is preparing to make an online purchase, receive an age request for the merchant from the user device, wherein the age request comprises a second URL; identify the first merchant identifier and the second merchant identifier in the first database based on the second URL; request a first age of the merchant from the first payment processor database based on the first merchant identifier and a second age of the merchant from the second payment processor database based on the second merchant identifier, classified in CPC class G06Q 30/0609. 
Species III are drawn to match the first URL to the one or more names of the merchant stored in the database to identify the associated age of the merchant; and transmit the identified age of the merchant to the user device for display, classified in CPC class G06F 40/205. Species III should be independent and distinct invention by its own class, and subclass. 
In the same way, Species II are request a merchant identifier associated with a merchant from a third party database; receive the merchant identifier associated with the merchant from the third party; retrieve or receive a first uniform resource locator (URL) associated with the merchant; store the merchant identifier and the first URL in a first database to generate a first data entry for the merchant; in response to a web browser extension via a user device detecting that a user is preparing to make an online purchase, receive an age request from the user device for an age of the merchant, wherein the age request comprises a second URL; identify the merchant identifier in the database based on the second URL, classified in CPC class G06F 16/9566. This group is also independent and distinct from the previous two groups. So, it is a serious burden for examiner to search this vast field to cover all these three different species groups with their limitations. As a result, examiner respectfully acknowledges to the applicant that the restriction requirement is still deemed proper and final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over GRAHAM et al hereafter GRAHAM (Intl. Pub. No. WO2018167570A2) and in view of Andam (US pat. App. 20080288588).    
8.	As per claim 1, GRAHAM discloses a system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: request a first merchant identifier associated with a merchant from a first payment processor database and a second merchant identifier associated with the merchant from a second payment processor database; receive the first merchant identifier associated with the merchant from the first payment processor database and the second merchant identifier associated with the merchant form the second payment processor database; retrieve or receive a first uniform resource locator (URL) associated with the merchant (paragraphs: 8, 25-26, 57-62; wherein it emphasizes first and second merchant id form associated payment databases and obtain URL related with the merchant); store the first merchant identifier, the second merchant identifier, and the first URL in a first database to generate a first data entry for the merchant; in response to a web browser extension via a user device detecting that a user is preparing to make an online purchase, receive an age request for the merchant from the user device, wherein the age request comprises a second URL; identify the first merchant identifier and the second merchant identifier in the first database based on the second URL (paragraphs: 11-13, 28-32, 50-51, and 69-72; wherein it elaborates storing the first, second merchant ID and associated URL to create data entry and when a user place an online request to purchase then reply with the age verification request with another URL. This another URL identifies first and second merchant id); request a first age of the merchant from the first payment processor database based on the first merchant identifier and a second age of the merchant from the second payment processor database based on the second merchant identifier; receive the first age of the merchant from the first payment processor database and the second age of the merchant from the second payment processor database; determine that the first age of the merchant is older than the second age of the merchant; and transmit the first age of the merchant to the user device for display (paragraphs: 14-15, 34-42, and 65-67; wherein it discusses that requesting for first and second age associated with merchants and displaying the first age which is more prominent). Although, GRAHAM discusses about age of merchants. He does not specifically disclose determine that the first age of the merchant is older than the second age of the merchant. However, in the same field of endeavor, Andam discloses determine that the first age of the merchant is older than the second age of the merchant (paragraphs: 33-35, 37-38).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Andam’s teachings of determine that the first age of the merchant is older than the second age of the merchant with the teachings of GRAHAM, for the purpose of effectively protecting merchant’s identifier from any unauthorized intruders.  
9.	As per claim 2, GRAHAM discloses the system, wherein identifying the first merchant identifier and the second merchant identifier in the first database is based on matching the first URL and the second URL and wherein the first database is a remote third party database (paragraphs: 12, 44, 52).
10.	As per claim 3, GRAHAM discloses the system comprising instructions that, when executed by the one or more processors, are configured to cause the system to: receive a date of creation associated with the second URL; determine that the second URL does not match the first URL; and in response to determining that the second URL does not match the first URL, transmit the second URL and the date of creation of the second URL to the first database to generate a second data entry for the merchant (paragraphs: 28, 41, 68).
11.	As per claim 4, GRAHAM discloses the system, further comprising instructions that, when executed by the one or more processors, are configured to cause the system to: cause the user device to display the date of creation of the second URL (paragraphs: 38, 40, 45).
12.	As per claim 5, GRAHAM discloses the system, wherein identifying the first merchant identifier and the second merchant identifier in the first database comprises extracting a first name of the merchant from the second URL and conducting a key word search of the name against the first URL or a second name of the merchant stored in the first database (paragraphs: 25, 29, 36).
13.	As per claim 6, GRAHAM discloses the system, wherein detecting that a user is preparing to make an online purchase comprises detecting a URL shopping indicator in the second URL (paragraphs: 13, 35, 48).
14.	As per claim 7, GRAHAM discloses the system, wherein detecting that a user is preparing to make an online purchase comprises detecting URL query parameters in the second URL related to shopping or checkout, detecting document object model (DOM) elements related to shopping or checkout, conduct natural language parsing, or a combination thereof (paragraphs: 49, 62, 71).
15.	As per claim 8, GRAHAM discloses the system, further comprising instructions that, when executed by the one or more processors, are configured to cause the system to: receive a threshold age; determine whether the first age of the merchant is older than the threshold age; when the first age of the merchant is older than the threshold age, cause the user device to display the first age of the merchant; and when the first age of the merchant is less than the threshold age, cause the user device to display a warning indicator that at least partially blocks the user's view of a website associated with the second URL until user-input to close the warning indicator is received (paragraphs: 39, 50, 69).
Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Bean et al (US pat. app. Pub. 20160380977): discusses operate as an enterprise threat intelligence server, and including: a network interface configured to communicatively couple to a network; and one or more logic elements providing a reputation engine, operable for: receiving a first uniform resource locator (URL) identifier; determining that a first URL identified by the first URL identifier has an unknown enterprise reputation; and establishing a baseline reputation for the URL. There is further disclosed a method of providing the reputation engine, and one or more computer-readable mediums having stored thereon executable instructions for providing the reputation engine.  
Jaroch et al (US pat. App. Pub. 20140331322): elaborates that providing forensic visibility into systems and networks are provided. More particularly, a sensor agent may receive events defining an action of a first object acting on a target. The object, the event, and the target are then correlated to at least one originating object such that an audit trail for each individual event is created. A global perspective indicating an age, popularity, a determination as to whether the object may be malware, and IP/URL information associated with the event may then be applied to at least one of the object, the event, the target, and the originating object. A priority may then be determined and assigned to the event based on at least the global perspective. An event line containing event information is then transmitted to an end recipient where the information may be heuristically displayed.   
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436